Case 3:15-cv-00675-JBA Document 1152-2 Filed 05/10/19 Page 1 of 29




             EXHIBIT A
               Case 3:15-cv-00675-JBA Document 1152-2 Filed 05/10/19 Page 2 of 29
Harris, St. Laurent & Chaudhry LLP
40 Wall St. 53rd floor
New York, NY 10005
212-397-3370

                                                                                                                    08-10-2018

Shalini Ahmed


                                                                                                         Invoice Number: 8017
                                                                                        Invoice Period: 06-11-2018 - 07-31-2018



RE: PC09046-001 SEC v Ahmed (1085-101)



Time Details
Date             Professional      Description                                                   Hours      Rate       Amount
07-01-2018       Joseph Gallagher Outline of fee motion.                                           0.25    425.00       106.25
07-03-2018       Joseph Gallagher Attention to motions.                                            1.00    425.00           425.00
07-04-2018       Joseph Gallagher Revisions to motion.                                             1.00    425.00           425.00
07-04-2018       Jonathan Harris   review and analyze summary judgment opp                         1.50    750.00          1,125.00
07-05-2018       Jonathan Harris   motion re fees; emails; calls w/JG; strategy; analysis          1.75    750.00          1,312.50
                                   of sj opposition
07-05-2018       Joseph Gallagher Revisions to motion; calls with Mr. Harris, Mr. Hayes-           4.50    425.00          1,912.50
                                  Williams.
07-05-2018       Gabriel Hayes-    Prepare set of Bank of America statements; review               3.25    375.00          1,218.75
                 Williams          opposition, review notes on cross-motion and outline
                                   considerations re same; draft edits to opposition on
                                   SEC’s release motion
07-06-2018       Gabriel Hayes-    Call w/ K. Zaehringer, edits to motion papers;                  4.50    375.00          1,687.50
                 Williams          Telephone call w/ S. Ahmed, edits to motion papers
                                   and brief; obtain and circulate invoices for redaction;
                                   Edits to brief; conduct redactions on HSC invoices;
                                   finalize exhibits and brief for filing; complete ECF filing
07-06-2018       Jonathan Harris   motions; emails; strategy                                       1.00    750.00           750.00
07-07-2018       Gabriel Hayes-    Email w/ S. Ahmed                                               0.25    375.00            93.75
                 Williams
07-08-2018       Gabriel Hayes-    Various document searches and provide transmission              2.50    375.00           937.50
                 Williams          links for S. Ahmed
07-09-2018       Gabriel Hayes-    Draft email to SA re aspects of discovery productions           0.25    375.00            93.75
                 Williams
07-09-2018       Jonathan Harris   case organization & strategy                                    0.75    750.00           562.50
07-10-2018       Jonathan Harris   review proposed sur-reply; emails; confer w/JG re               1.00    750.00           750.00
                                   proposed sur-reply
07-10-2018       Joseph Gallagher Reviewing proposed sur-reply; conferring with Mr.                1.50    425.00           637.50
                                  Harris re same.
07-11-2018       Jonathan Harris   review issues re potential sur-reply; confer w/JG; call         1.50    750.00          1,125.00
                                   w/Shalini Ahmed
07-11-2018       Gabriel Hayes-    Review and respond to email from JG re: evidence of             0.25    375.00            93.75
                 Williams          note interest payment

Invoice Number: 8017                                      We appreciate your business                           Page   1     of   5
               Case 3:15-cv-00675-JBA Document 1152-2 Filed 05/10/19 Page 3 of 29
Date             Professional     Description                                                      Hours     Rate      Amount
07-11-2018       Joseph Gallagher Reviewing sur-reply with JH; call with client, JH.                1.00   425.00       425.00

07-12-2018       Joseph Gallagher Call with client re sur-reply.                                    0.75   425.00           318.75
07-13-2018       Joseph Gallagher Calls with client; e-mail with Mr. Harris.                        1.00   425.00           425.00
07-13-2018       Jonathan Harris    call w/JG re sur-reply                                          0.25   750.00           187.50
07-14-2018       Gabriel Hayes-     Email JG re dropbox link for opposition documents               0.25   375.00            93.75
                 Williams
07-16-2018       Jonathan Harris    call w/JG re sur-reply; strategy                                0.25   750.00           187.50
07-17-2018       Joseph Gallagher Analysis of sur-reply issues.                                     3.00   425.00          1,275.00
07-17-2018       Jonathan Harris    engaged re sur-reply; strategy and case organization            0.75   750.00           562.50
07-18-2018       Joseph Gallagher Call with client re sur-reply; conferring with JH re              2.00   425.00           850.00
                                  same; email to SEC.
07-18-2018       Jonathan Harris    engaged re sur-reply; calls w/ JG; emails                       1.00   750.00           750.00
07-19-2018       Jonathan Harris    confer w/JG re sur-reply;             case    strategy   and    0.75   750.00           562.50
                                    organization; emails
07-19-2018       Gabriel Hayes-     Discussion w/ JG re promissory note, sur-reply, case            1.75   375.00           656.25
                 Williams           status; review emails from S. Ahmed and filings;
                                    attention to sur-reply.
07-19-2018       Joseph Gallagher Call with Dan Johnson; email to SEC; attention to                 2.50   425.00          1,062.50
                                  surreply.
07-20-2018       Joseph Gallagher Drafting proposed surreply and motion.                            2.25   425.00           956.25
07-20-2018       Robert Glenn       Motion to petition court for sur-reply                          1.00   125.00           125.00
07-20-2018       Gabriel Hayes-     Telephone call w/ SA re sur-reply issues; review                1.00   375.00           375.00
                 Williams           documents and discuss same and sur-reply issues re
                                    incomplete exhibit and SEC representation w/ JG
07-20-2018       Gabriel Hayes-     Review SEC and IA filings and email from SEC                    0.75   375.00           281.25
                 Williams
07-20-2018       Jonathan Harris    confer w/JG re sur-reply; confer re fee motions                 0.50   750.00           375.00
07-21-2018       Jonathan Harris    read I.Ahmed supplemental brief                                 0.25   750.00           187.50
07-22-2018       Jonathan Harris    review draft sur-reply                                          0.25   750.00           187.50
07-22-2018       Gabriel Hayes-     Email w/ S. Ahmed; review and revise sur-reply draft            2.25   375.00           843.75
                 Williams           and identify necessary exhibits; prepare email with
                                    same; review/verify document production from
                                    12/6/16 and identify relevant production images
07-22-2018       Joseph Gallagher Attention to surreply.                                            1.25   425.00           531.25
07-23-2018       Joseph Gallagher Finalizing sur-reply.                                             1.75   425.00           743.75
07-23-2018       Jonathan Harris    confer w/JG re sur-reply; confer w/JG re motions re             0.25   750.00           187.50
                                    fees
07-23-2018       Gabriel Hayes-     Discussions w/ JG re sur-reply; telephone call w/ S.            1.75   375.00           656.25
                 Williams           Ahmed; discussion w/ JG; edits to sur-reply papers,
                                    finalize and file sur-reply papers and forward to S.
                                    Ahmed
07-24-2018       Jonathan Harris    confer w/JG re potential motions; strategy                      0.50   750.00           375.00
07-24-2018       Joseph Gallagher Emails and mtgs re motion practice.                               1.25   425.00           531.25
07-26-2018       Gabriel Hayes-     Draft and circulate consent motion for common                   0.75   375.00           281.25
                 Williams           charges on apartments; discussion w/ J. Gallagher;
                                    email w/ SEC re account balances; email w/ S.
                                    Ahmed
07-27-2018       Gabriel Hayes-     Email w/ S. Ahmed                                               0.25   375.00            93.75
                 Williams

Invoice Number: 8017                                         We appreciate your business                        Page   2     of   5
               Case 3:15-cv-00675-JBA Document 1152-2 Filed 05/10/19 Page 4 of 29
Date             Professional     Description                                           Hours        Rate           Amount
07-31-2018       Joseph Gallagher Attention to Rakitfi; fee application.                 0.50      425.00            212.50

                                                                                                Total Fees        27,556.25

Time Summary
Professional                                                                            Hours        Rate          Amount
Gabriel Hayes-Williams                                                                  19.75       375.00         7,406.25
Jonathan Harris                                                                         12.25       750.00         9,187.50
Joseph Gallagher                                                                        25.50       425.00        10,837.50
Robert Glenn                                                                             1.00       125.00           125.00
                                                                                                Total Fees        27,556.25


Expenses
Date             Description                                                                                           Amount
06-11-2018       Safety Deposit Box Annual Rent                                                                         135.01

06-15-2018       Morgan & Brother Manhattan Storage Inv# 254276                                                         205.53

06-15-2018       vDiscovery Inv# I202497                                                                                497.78

06-19-2018       GHW Cab                                                                                                 23.55

06-27-2018       Taxi home from office after late night on 06.19.2018                                                    46.32

06-27-2018       Uber 06.20.2018                                                                                         23.35

06-27-2018       Eddie O'Neal Professional Services Inv# 26982                                                         3,325.00

07-11-2018       Morgan & Brother Manhattan Storage Co. Occupancy from 07/12/2018 to 08/12/2018                         100.00

07-11-2018       vDiscovery Inv# I202890                                                                                497.78

07-31-2018       Morgan & Brother Manhattan Storage Co. Occupancy from 08/12/2018 to 09/12/2018                         103.00

                                                                                        Total Expenses                 4,957.32
                                                                         Sub-Total for this Invoice                32,513.57
Eddie O'Neal Professional Services Inv# 26982 (PAID from trust account funds set aside for experts)                (3,325.00)
                                                                              Total for this Invoice               29,188.57
                                                                     Total Balance Due for Matter               1,657,717.79




Invoice Number: 8017                                      We appreciate your business                    Page      3     of   5
               Case 3:15-cv-00675-JBA Document 1152-2 Filed 05/10/19 Page 5 of 29

                                     Matter Statement of Account
                                            As Of 08-23-2018

Matter                                                                           Invoices /        Trust       Balance Due
                                                                                   Credits
PC09046-001 SEC v Ahmed                                                        1,657,717.79                    1,657,717.79
                                                                           Total Balance Due for Matter        1,657,717.79


PC09046-001 SEC v Ahmed
Transactions
Date              Transaction                                                   Applied          Invoice           Amount
07-06-2018        Previous Balance                                                                             1,628,529.22
08-10-2018        Invoice 8017                                                                                    29,188.57
                                                                                                Balance        1,657,717.79

Open Invoices and Credits
Date              Transaction                                                  Amount            Applied           Balance
08-24-2016        Invoice 4509                                                86,537.17       (19,159.51)         67,377.66
10-05-2016        Invoice 4827                                                61,072.78        (5,676.53)         55,396.25
11-07-2016        Invoice 5022                                                89,674.32        (3,140.57)         86,533.75
12-06-2016        Invoice 5319                                                94,243.07          (658.07)         93,585.00
01-11-2017        Invoice 5544                                               124,032.81        (2,579.06)        121,453.75
02-24-2017        Invoice 5689                                               179,164.23        (4,260.48)        174,903.75
04-12-2017        Invoice 6186                                               279,901.93       (45,875.01)        234,026.92
05-22-2017        Invoice 6379                                                76,203.58        (2,142.04)         74,061.54
06-14-2017        Invoice 6464                                                77,615.26        (3,946.51)         73,668.75
07-07-2017        Invoice 6580                                               105,391.73          (845.48)        104,546.25
08-08-2017        Invoice 6751                                                91,351.75          (905.50)         90,446.25
09-11-2017        Invoice 6904                                                11,426.51          (339.01)         11,087.50
10-12-2017        Invoice 7010                                                16,875.00                           16,875.00
11-20-2017        Invoice 7204                                                 6,677.01        (1,502.01)          5,175.00
01-11-2018        Invoice 7412                                                19,456.00          (306.00)         19,150.00
03-09-2018        Invoice 7597                                               103,396.55        (1,059.05)        102,337.50
07-06-2018        Invoice 7888                                               297,904.35                          297,904.35
08-10-2018        Invoice 8017                                                29,188.57                           29,188.57
                                                                                                Balance        1,657,717.79




Invoice Number: 8017                         We appreciate your business                                    Page   4   of   5
               Case 3:15-cv-00675-JBA Document 1152-2 Filed 05/10/19 Page 6 of 29




Shalini Ahmed

                                                                                                               08-10-2018

Harris, St. Laurent & Chaudhry LLP
40 Wall St. 53rd floor
New York, NY 10005
                                                                                                    Invoice Number: 8017
                                                                                   Invoice Period: 06-11-2018 - 07-31-2018

                                               REMITTANCE COPY
                                              Please Include with Payment
RE: PC09046-001 SEC v Ahmed (1085-101)
                                                                                                     Fees          27,556.25
                                                                                            Expenses                4,957.32
           Eddie O'Neal Professional Services Inv# 26982 (PAID from trust account funds set aside for              (3,325.00)
                                                                                              experts)
                                                                                Total for this Invoice            29,188.57
                                                                        Total Balance Due for Matter           1,657,717.79


Payment may be made by check to:
Harris, St. Laurent & Chaudhry LLP
40 Wall Street, 53rd Floor
New York, NY 10005

Or by wire transfer:
Account Name: Harris, St. Laurent & Chaudhry LLP
Account Number: 811160217
ABA Number: 021 000 021
Swift Code: CHASUS33
Bank: JPMorgan Private Bank-DE, Private Banking Division




Invoice Number: 8017                                 We appreciate your business                            Page   5   of   5
             Case 3:15-cv-00675-JBA Document 1152-2 Filed 05/10/19 Page 7 of 29
Harris, St. Laurent & Chaudhry LLP
40 Wall St. 53rd floor
New York, NY 10005
212-397-3370

                                                                                                                 09-21-2018
PC09046 Shalini Ahmed


                                                                                                      Invoice Number: 8091
                                                                                     Invoice Period: 08-01-2018 - 08-31-2018



RE: PC09046-001 SEC v Ahmed (1085-101)



Time Details
Date          Professional      Description                                                   Hours      Rate       Amount
08-01-2018    Jonathan Harris   Rafitk Holdings issue; review motion for contempt               0.75    750.00          562.50
                                filed by I.Ahmed
08-01-2018    Joseph Gallagher Reviewing SEC filings.                                           0.50    425.00          212.50
08-03-2018    Gabriel Hayes-    Telephone call w/ JG                                            0.25    375.00           93.75
              Williams
08-03-2018    Joseph Gallagher Call with GHW.                                                   0.25    425.00          106.25
08-05-2018    Jonathan Harris   strategy and case organization                                  0.25    750.00          187.50
08-06-2018    Gabriel Hayes-    Review and analysis of all prior motion practice                2.25    375.00          843.75
              Williams          regarding attorneys fees; draft reply memo on cross-
                                motion for outstanding attorneys’ fees; email w/ S.
                                Ahmed re docket items
08-06-2018    Jonathan Harris   emails; strategy                                                0.25    750.00          187.50
08-07-2018    Gabriel Hayes-    Review SEC filing re sur-reply                                  0.25    375.00           93.75
              Williams
08-10-2018    Jonathan Harris   revisions to reply on motion for fees; case strategy            1.25    750.00          937.50
                                and organization
08-10-2018    Gabriel Hayes-    Review edits to reply motion on outstanding fees;               1.75    375.00          656.25
              Williams          draft additional edits and brief discussion w/ J. Harris
                                re same; incorporate JH edits and insert additional
                                record citations to reply brief; proof, finalize edits and
                                file same.
08-16-2018    Gabriel Hayes-    Discussion w/ J. Gallagher re fee application strategy,         0.25    375.00           93.75
              Williams          discussion w/ J. Harris re same
08-16-2018    Jonathan Harris   call w/JG and GHW re fees motion and sur-reply                  0.25    750.00          187.50
08-17-2018    Gabriel Hayes-    Extensive revisions to fee application; email J.                2.75    375.00      1,031.25
              Williams          Gallagher; email S. Ahmed re fee application and
                                outstanding/pending motions; attempt follow up with
                                SEC re accountant fees
08-20-2018    Gabriel Hayes-    Telephone call w/ S. Ahmed (.50); edits to motion for           1.00    375.00          375.00
              Williams          fees (.50)
08-22-2018    Gabriel Hayes-    Respond to email; telephone follow-up with M.                   1.25    375.00          468.75
              Williams          Williams; review email from SEC; edits to fee
                                application; leave message for K. Zaehringer
08-23-2018    Gabriel Hayes-    Telephone call w/ K. Zaehringer re fee application;             1.75    375.00          656.25

                                                       We appreciate your business                           Page   1   of   2
             Case 3:15-cv-00675-JBA Document 1152-2 Filed 05/10/19 Page 8 of 29
Date           Professional      Description                                               Hours         Rate         Amount
               Williams          follow up email w/ S. Ahmed; review and incorporate
                                 edits from J. Gallagher to contested fee app; further
                                 attention to fee application concerns; telephone call
                                 w/ S. Ahmed
08-23-2018     Joseph Gallagher Edits to fee motion; conferring with GHW.                    1.00      425.00             425.00
08-24-2018     Gabriel Hayes-    Review vm from K. Zaehringer re fee application;            0.75      375.00             281.25
               Williams          email w/ J. Harris re motion for accountant fees; draft
                                 consent motion for apartment common charges
08-27-2018     Gabriel Hayes-    Telephone call w/ K. Zaehringer re fee application,         0.25      375.00              93.75
               Williams          matter status
08-28-2018     Gabriel Hayes-    Edits to fee application; meeting w/ accountant re edit     0.75      375.00             281.25
               Williams          to proposed order; emails w/ J. Gallagher re revisions
                                 to fee app.
08-28-2018     Joseph Gallagher Edits to fee application.                                    1.25      425.00             531.25
08-28-2018     Jonathan Harris   call w/Shalini; strategy                                    0.50      750.00             375.00
08-29-2018     Jonathan Harris   strategy; fee application                                   0.25      750.00             187.50
08-29-2018     Joseph Gallagher Edits to fee application.                                    0.75      425.00             318.75
08-30-2018     Jonathan Harris   emails re case organization                                 0.25      750.00             187.50
08-30-2018     Gabriel Hayes-    Complete redactions and email S. Ahmed and local            1.75      375.00             656.25
               Williams          counsel re fee application; review and verify draft
                                 motion; email w/ SEC re apartment common charges
                                 and request review/consent on draft motion/order;
                                 email S. Ahmed re discussion on accountants fee
                                 motion
08-31-2018     Gabriel Hayes-    Call w/ S. Ahmed re fee motion                              0.50      375.00             187.50
               Williams
08-31-2018     Jonathan Harris   emails; strategy                                            0.25      750.00             187.50
                                                                                                    Total Fees       10,406.25

Time Summary
Professional                                                                               Hours         Rate         Amount
Gabriel Hayes-Williams                                                                      15.50       375.00        5,812.50
Jonathan Harris                                                                              4.00       750.00        3,000.00
Joseph Gallagher                                                                             3.75       425.00        1,593.75
                                                                                                    Total Fees       10,406.25


Expenses
Date           Description                                                                                               Amount
08-01-2018     vDiscovery Inv# I203346                                                                                    497.78

08-13-2018     Taxi 06.19.2018                                                                                             23.55

08-13-2018     Occupancy from 08/12/2018 to 09/12/2018                                                                    103.00

08-31-2018     vDiscovery Inv# I203752                                                                                    497.78

                                                                                           Total Expenses                1,122.11


                                                                                     Total for this Invoice          11,528.36




                                                       We appreciate your business                            Page   2     of   2
               Case 3:15-cv-00675-JBA Document 1152-2 Filed 05/10/19 Page 9 of 29
Harris, St. Laurent & Chaudhry LLP
40 Wall St. 53rd floor
New York, NY 10005
212-397-3370

                                                                                                                  10-09-2018

Shalini Ahmed


                                                                                                       Invoice Number: 8126
                                                                                      Invoice Period: 09-04-2018 - 09-30-2018



RE: PC09046-001 SEC v Ahmed (1085-101)



Time Details
Date             Professional      Description                                                 Hours      Rate       Amount
09-04-2018       Jonathan Harris   call re strategy                                              0.50    750.00          375.00
09-05-2018       Gabriel Hayes-    File consent motion re apartment common charges               0.25    375.00           93.75
                 Williams          as per SEC consent
09-06-2018       Gabriel Hayes-    Review and analysis of Murtha Cullina bills per P.            2.75    375.00      1,031.25
                 Williams          Knag email, follow up email and analysis re same;
                                   review docket additions, various orders, damages
                                   decision and order; discussions w/ JG, PC, EB re
                                   same; email w/ S. Ahmed.
09-06-2018       Priya Chaudhry    review doc; internal meeting                                  1.00    750.00          750.00
09-06-2018       Evan W. Bolla     Discuss of decision and analysis re: interest on              0.50    525.00          262.50
                                   appeal.
09-06-2018       Jonathan Harris   read court opinion; strategy and case organization;           2.75    750.00      2,062.50
                                   call w/S.Ahmed; call w/RS
09-06-2018       Joseph Gallagher Reviewing decision; conferring with team.                      1.25    495.00          619.25
09-07-2018       Jonathan Harris   call w/ Shalini re damages decision; call w/Murtha re         3.00    750.00      2,250.00
                                   strategy; confer w/JG re motions to prepare; confer w/
                                   PC re case strategy and potential settlement strategy
09-07-2018       Priya Chaudhry    meet with JH                                                  1.00    750.00          750.00
09-07-2018       Gabriel Hayes-    Review docket items relating to damages order                 0.50    375.00          187.50
                 Williams
09-10-2018       Gabriel Hayes-    Review SEC notice re prejudgment interest; email w/           0.75    375.00          281.25
                 Williams          K. Bajwa re I-Cubed K-1 form; review press on
                                   damages ruling
09-10-2018       Jonathan Harris   review damages decision; emails                               0.50    750.00          375.00
09-11-2018       Jonathan Harris   engaged re interest calc and and proposed order,              1.25    750.00          937.50
                                   emails
09-11-2018       Gabriel Hayes-    Email w/ J. Gallagher re interest calculation; research       1.75    375.00          656.25
                 Williams          interest standards; review relevant orders and
                                   discuss SEC’s interest position w/ J. Gallagher ;
                                   teleconf. w/ S. Ahmed; call w/ J. Harris re same;
                                   follow up email to S. Ahmed
09-11-2018       Joseph Gallagher Calls, mtgs and research re pre-judgment interest.             3.00    495.00      1,485.00
09-12-2018       Joseph Gallagher Call with SEC; conf with JH; call with Brown Rudnick.          0.75    495.00          371.25

Invoice Number: 8126                                    We appreciate your business                           Page   1   of   5
              Case 3:15-cv-00675-JBA Document 1152-2 Filed 05/10/19 Page 10 of 29
Date             Professional       Description                                                  Hours     Rate      Amount
09-12-2018       Jonathan Harris    confer w/JG re final order and interest; strategy             1.50   750.00      1,125.00
09-13-2018       Jonathan Harris    call w/SEC; emails; confer /JG; review motion filed by        2.25   750.00      1,687.50
                                    I. Ahmed
09-13-2018       Gabriel Hayes-     Planning meeting; Begin research on appropriate               1.00   375.00          375.00
                 Williams           scope of interest and gain recovery and meeting w/ J.
                                    Gallagher re same; emails re SEC filing.
09-13-2018       Joseph Gallagher Reviewing proposed judgment; next steps.                        1.00   495.00          495.00
09-14-2018       Joseph Gallagher Reviewing proposed judgment; drafting objections;               5.25   495.00      2,598.75
                                  conferring JH, GHW, client.
09-14-2018       Gabriel Hayes-     Meeting w/ JH, JG re response to SEC proposed                 1.75   375.00          656.25
                 Williams           judgment, attention to revised judgment document;
                                    legal research; Finalize and file objection to proposed
                                    judgment
09-14-2018       Jonathan Harris    objections to SEC's proposed order; emails; confer w/         7.00   750.00      5,250.00
                                    JG and GHW; review motions filed by I.Ahmed;
                                    discuss settlement with Shalini Ahmed; calls w/
                                    Shalini Ahmed
09-16-2018       Jonathan Harris    review objections filed by I.Ahmed; strategy                  1.50   750.00      1,125.00
09-17-2018       Jonathan Harris    call w/JG re further interest / gains research; emails;       1.50   750.00      1,125.00
                                    strategy and case organization;
09-17-2018       Gabriel Hayes-     Discussion w/ J. Gallagher asset freeze; legal                1.25   375.00          468.75
                 Williams           research
09-17-2018       Joseph Gallagher Conferring with JH, GHW re objections and next                  0.75   495.00          371.25
                                  steps; call with Brown Rudnick.
09-18-2018       Joseph Gallagher Researching and drafting note on prejudgment                    5.25   495.00      2,598.75
                                  interest; calls re settlement.
09-18-2018       Jonathan Harris    call w/Shalini and I.Ahmed re settlement; work on             2.50   750.00      1,875.00
                                    motions; emails; call w/SEC
09-19-2018       Jonathan Harris    engaged re interest gains issue; review cases; call w/        3.75   750.00      2,812.50
                                    JG; email memo to Shalini Ahmed
09-19-2018       Gabriel Hayes-     Review S. Ahmed email and invoices, prepare draft             0.50   375.00          187.50
                 Williams           consent motions and email w/ SEC re same
09-19-2018       Joseph Gallagher Attention to prejudgment interest, motions; call with           5.50   495.00      2,722.50
                                  JH.
09-20-2018       Joseph Gallagher Conferences JH, GHW; attention to fee motion.                   2.75   495.00      1,361.25
09-20-2018       Jonathan Harris    engaged re settlement; motions to court; call w/atty re       2.50   750.00      1,875.00
                                    Essell Farms
09-21-2018       Gabriel Hayes-     Finalize and file various consent motions, email w/ S.        0.50   375.00          187.50
                 Williams           Ahmed and SEC counsel re same.
09-21-2018       Jonathan Harris    call w/S.Ahmed; work on motions                               1.25   750.00          937.50
09-21-2018       Joseph Gallagher Drafting fee motion; legal research; client call.               5.25   495.00      2,598.75
09-23-2018       Jonathan Harris    review JP Morgan Kokesh decision; motion for                  2.25   750.00      1,687.50
                                    release of atty's fees; post-judgment motions and
                                    strategy
09-24-2018       Jonathan Harris    motion for fees; motion re interest / gains and               3.50   750.00      2,625.00
                                    ownership of assets; call w/SEC; emails; call w/
                                    S.Ahmed
09-24-2018       Gabriel Hayes-     Attention to Aldrich liquidation value, review and            0.75   375.00          281.25
                 Williams           finalize fee motion; discussion with J. Gallagher re
                                    same, review and file.
09-24-2018       Joseph Gallagher Preparing fee motion;          reviewing     materials   for    5.75   495.00      2,846.25
                                  clarification motion.
Invoice Number: 8126                                      We appreciate your business                         Page   2   of   5
              Case 3:15-cv-00675-JBA Document 1152-2 Filed 05/10/19 Page 11 of 29
Date             Professional      Description                                                 Hours        Rate          Amount
09-25-2018       Joseph Gallagher Drafting clarification motion; conferring with JH, EB re      4.50      495.00          2,227.50
                                  liens.
09-25-2018       Jonathan Harris   motion for clarification                                     1.25      750.00              937.50
09-26-2018       Jonathan Harris   revisions to brief; call w/S.Ahmed re settlement and         2.25      750.00          1,687.50
                                   re brief; calls w/JG re changes to brief;
09-26-2018       Joseph Gallagher Preparing motion for clarification.                           5.00      495.00          2,475.00
09-27-2018       Gabriel Hayes-    Finalize and file motion for clarification; review           0.75      375.00              281.25
                 Williams          various filings, including judgment document; email
                                   w/ JH re same
09-27-2018       Joseph Gallagher Calls; reviewing orders and filings.                          2.25      495.00          1,113.75
09-27-2018       Jonathan Harris   motions; strategy; review rulings by Judge Arterton          2.25      750.00          1,687.50
09-28-2018       Jonathan Harris   review J. Arterton orders; review SEC response to            3.00      750.00          2,250.00
                                   objections; emails; strategy for Oct 16 briefing; call w/
                                   Alex Lipman; call w/S.Ahmed re settlement and
                                   status of objections and court hearing
09-28-2018       Gabriel Hayes-    Telephone call w/ S. Ahmed re case status.                   0.50      375.00              187.50
                 Williams
09-28-2018       Reid Skibell      Review of decisions; email correspondence.                   0.50      600.00              300.00
                                                                                                       Total Fees        65,509.25

Time Summary
Professional                                                                                   Hours        Rate          Amount
Evan W. Bolla                                                                                   0.50       525.00           262.50
Gabriel Hayes-Williams                                                                         13.00       375.00         4,875.00
Jonathan Harris                                                                                46.25       750.00        34,687.50
Joseph Gallagher                                                                               48.25       495.00        23,884.25
Priya Chaudhry                                                                                  2.00       750.00         1,500.00
Reid Skibell                                                                                    0.50       600.00           300.00
                                                                                                       Total Fees        65,509.25


Expenses
Date             Description                                                                                                 Amount
09-30-2018       Morgan & Brother Manhattan Storage Co. Occupancy from 09/12/2018 to 10/12/2018                               103.00

                                                                                               Total Expenses                 103.00


                                                                                      Total for this Invoice              65,612.25
                                                              Total Balance Due for Matter as of 10-18-2018            1,734,858.40




Invoice Number: 8126                                      We appreciate your business                           Page     3    of   5
              Case 3:15-cv-00675-JBA Document 1152-2 Filed 05/10/19 Page 12 of 29

                                     Matter Statement of Account
                                            As Of 10-18-2018

Matter                                                                           Invoices /        Trust       Balance Due
                                                                                   Credits
PC09046-001 SEC v Ahmed                                                        1,734,858.40                    1,734,858.40
                                                                           Total Balance Due for Matter        1,734,858.40


PC09046-001 SEC v Ahmed
Transactions
Date              Transaction                                                   Applied          Invoice           Amount
09-21-2018        Previous Balance                                                                             1,669,246.15
10-09-2018        Invoice 8126                                                                                    65,612.25
                                                                                                Balance        1,734,858.40

Open Invoices and Credits
Date              Transaction                                                  Amount            Applied           Balance
08-24-2016        Invoice 4509                                                86,537.17       (19,159.51)         67,377.66
10-05-2016        Invoice 4827                                                61,072.78        (5,676.53)         55,396.25
11-07-2016        Invoice 5022                                                89,674.32        (3,140.57)         86,533.75
12-06-2016        Invoice 5319                                                94,243.07          (658.07)         93,585.00
01-11-2017        Invoice 5544                                               124,032.81        (2,579.06)        121,453.75
02-24-2017        Invoice 5689                                               179,164.23        (4,260.48)        174,903.75
04-12-2017        Invoice 6186                                               279,901.93       (45,875.01)        234,026.92
05-22-2017        Invoice 6379                                                76,203.58        (2,142.04)         74,061.54
06-14-2017        Invoice 6464                                                77,615.26        (3,946.51)         73,668.75
07-07-2017        Invoice 6580                                               105,391.73          (845.48)        104,546.25
08-08-2017        Invoice 6751                                                91,351.75          (905.50)         90,446.25
09-11-2017        Invoice 6904                                                11,426.51          (339.01)         11,087.50
10-12-2017        Invoice 7010                                                16,875.00                           16,875.00
11-20-2017        Invoice 7204                                                 6,677.01        (1,502.01)          5,175.00
01-11-2018        Invoice 7412                                                19,456.00          (306.00)         19,150.00
03-09-2018        Invoice 7597                                               103,396.55        (1,059.05)        102,337.50
07-06-2018        Invoice 7888                                               297,904.35                          297,904.35
08-10-2018        Invoice 8017                                                29,188.57                           29,188.57
09-21-2018        Invoice 8091                                                11,528.36                           11,528.36
10-09-2018        Invoice 8126                                                65,612.25                           65,612.25
                                                                                                Balance        1,734,858.40




Invoice Number: 8126                         We appreciate your business                                    Page   4   of   5
              Case 3:15-cv-00675-JBA Document 1152-2 Filed 05/10/19 Page 13 of 29




Shalini Ahmed

                                                                                                          10-09-2018

Harris, St. Laurent & Chaudhry LLP
40 Wall St. 53rd floor
New York, NY 10005
                                                                                               Invoice Number: 8126
                                                                              Invoice Period: 09-04-2018 - 09-30-2018

                                           REMITTANCE COPY
                                          Please Include with Payment
RE: PC09046-001 SEC v Ahmed (1085-101)
                                                                                                Fees          65,509.25
                                                                                        Expenses                  103.00
                                                                            Total for this Invoice           65,612.25
                                                    Total Balance Due for Matter as of 10-18-2018         1,734,858.40


Payment may be made by check to:
Harris, St. Laurent & Chaudhry LLP
40 Wall Street, 53rd Floor
New York, NY 10005

Or by wire transfer:
Account Name: Harris, St. Laurent & Chaudhry LLP
Account Number: 811160217
ABA Number: 021 000 021
Swift Code: CHASUS33
Bank: JPMorgan Private Bank-DE, Private Banking Division

Paying by credit card:
Please use the link below to process your payment online.
Reference Invoice # or Client/Matter Name.
https://secure.lawpay.com/pages/sc-harris/operating




Invoice Number: 8126                            We appreciate your business                            Page   5   of   5
             Case 3:15-cv-00675-JBA Document 1152-2 Filed 05/10/19 Page 14 of 29
Harris, St. Laurent & Chaudhry LLP
40 Wall St. 53rd floor
New York, NY 10005
212-397-3370

                                                                                                                11-07-2018
PC09046 Shalini Ahmed


                                                                                                     Invoice Number: 8214
                                                                                    Invoice Period: 10-01-2018 - 10-31-2018



RE: PC09046-001 SEC v Ahmed (1085-101)



Time Details
Date          Professional       Description                                                 Hours      Rate       Amount
10-01-2018    Jonathan Harris    review motion filed by I. Ahmed; call w/SEC; email            2.50    750.00      1,875.00
                                 with Shalini Ahmed; strategy; call w/S.Ahmed; confer
                                 w/PC re case and status
10-01-2018    Priya Chaudhry     review docs; internal meeting                                 0.50    750.00          375.00
10-02-2018    Jonathan Harris    emails with S.Ahmed; confer w/JG re research on               1.50    750.00      1,125.00
                                 over-security of judgment; call w/Kristin and Paul;
10-02-2018    Joseph Gallagher Reviewing orders and submissions; conferring with               6.25    495.00      3,093.75
                               JH; call with Murtha Cullina; legal research.
10-03-2018    Joseph Gallagher Strategy; legal research; conferences.                          7.25    495.00      3,588.75
10-03-2018    Jonathan Harris    strategy re post judgment motions; confer w/JG re             1.50    750.00      1,125.00
                                 motions and issue re over-security; emails and calls
10-04-2018    Jonathan Harris    call w/S.Ahmed; confer w/JG re research                       2.25    750.00      1,687.50
10-04-2018    Priya Chaudhry     internal meeting; emails                                      0.50    750.00          375.00
10-04-2018    Joseph Gallagher Legal research                                                  8.25    495.00      4,083.75
10-05-2018    Gabriel Hayes-     Discussion w/ J. Gallagher re case status, SEC                0.25    375.00           93.75
              Williams           positions and freeze parameters for interim settlement
10-05-2018    Joseph Gallagher Research; drafting memo re judgment issues.                     6.50    495.00      3,217.50
10-05-2018    Jonathan Harris    confer w/JG re brief; emails; strategy                        1.25    750.00          937.50
10-08-2018    Joseph Gallagher Drafting submission; research.                                  5.75    495.00      2,846.25
10-09-2018    Joseph Gallagher Drafting memo; call with SEC; conferring with JH;               5.00    495.00      2,475.00
                               conferring with client.
10-09-2018    Gabriel Hayes-     Emails w/ SEC re Bank of America/health insurance             0.25    375.00           93.75
              Williams           release
10-09-2018    Jonathan Harris    call w/SEC: call w/S.Ahmed; confer w/JG re brief              1.50    750.00      1,125.00
10-10-2018    Jonathan Harris    review draft brief with JG; emails; confer w/SEC re           1.75    750.00      1,312.50
                                 settlement
10-10-2018    Joseph Gallagher Research; call with Benito Romano;                              2.50    495.00      1,237.50
10-11-2018    Joseph Gallagher Edits to brief; conferring with JH.                             1.75    495.00          866.25
10-11-2018    Jonathan Harris    briefing; read cases on asset freezes for judgments;          3.50    750.00      2,625.00
                                 settlement proposals
10-12-2018    Jonathan Harris    call w/Shalini re briefing, receiver, settlement of           3.25    750.00      2,437.50

                                                      We appreciate your business                           Page   1   of   3
             Case 3:15-cv-00675-JBA Document 1152-2 Filed 05/10/19 Page 15 of 29
Date          Professional       Description                                                 Hours    Rate       Amount
                                 freeze; draft email; review brief; call w/JG re revisions
10-12-2018    Joseph Gallagher Edits to brief; call with client; confer with JH.              4.00   495.00      1,980.00
10-13-2018    Jonathan Harris    motions; email re receiver                                   0.75   750.00          562.50
10-14-2018    Jonathan Harris    review Shalini markup of brief; call w/JG, call w/Shalini    1.50   750.00      1,125.00
10-14-2018    Joseph Gallagher Call with client, JH; research and edits to brief.             5.25   495.00      2,598.75
10-15-2018    Joseph Gallagher Rounds of edits to brief; calls and conferences with           8.25   495.00      4,083.75
                               client, JH.
10-15-2018    Jonathan Harris    revise brief; call w/SEC; call w/Shalini Ahmed               3.75   750.00      2,812.50
10-16-2018    Jonathan Harris    review and edits to brief; emails; scheduling; strategy      1.75   750.00      1,312.50
10-16-2018    Nathan Conway      Consulted with JG, drafted TOC/TOA                           1.50   125.00          187.50
10-16-2018    Joseph Gallagher Finalizing submission on judgment issues; conferring           6.00   495.00      2,970.00
                               with client and JH; reviewing SEC and IA
                               submissions.
10-17-2018    Joseph Gallagher Drafting scheduling motion; calls with client; confer          3.50   495.00      1,732.50
                               JH re strategy; e-mails SEC.
10-17-2018    Jonathan Harris    emails; strategy; review brief filed by SEC; review          1.50   750.00      1,125.00
                                 brief filed by I.Ahmed
10-17-2018    Gabriel Hayes-     Proof and file motion to extend time                         0.50   375.00          187.50
              Williams
10-18-2018    Jonathan Harris    read I.Ahmed brief; confer w/JG re motion to amend           0.75   750.00          562.50
                                 judgment
10-18-2018    Joseph Gallagher Emails with client; Murtha.                                    0.50   495.00          247.50
10-19-2018    Joseph Gallagher Research re response memo; call with client.                   2.50   495.00      1,237.50
10-19-2018    Gabriel Hayes-     Telephone call to chambers re motion to extend time          0.25   375.00           93.75
              Williams           for responsive memos
10-19-2018    Jonathan Harris    call w/A.Lipman; call w/S. Ahmed; strategy re reply          1.00   750.00          750.00
                                 brief; emails; review I.Ahmed brief
10-20-2018    Jonathan Harris    work on reply brief; call w/JG; review Mischon case;         1.75   750.00      1,312.50
                                 emails
10-20-2018    Joseph Gallagher Research and drafting re response memo; calls with             5.75   495.00      2,846.25
                               JH.
10-21-2018    Joseph Gallagher Drafting response memorandum.                                  3.50   495.00      1,732.50
10-22-2018    Joseph Gallagher Drafting postjudgment submission; e-mails; confer              8.50   495.00      4,207.50
                               with JH, client.
10-22-2018    Jonathan Harris    call w/ JG; call w/Alex Lipman; work on reply brief;         3.25   750.00      2,437.50
                                 call w/S.Ahmed re brief
10-23-2018    Jonathan Harris    reply brief; calls and emails; motion to amend; review       4.00   750.00      3,000.00
                                 SEC brief
10-23-2018    Gabriel Hayes-     Review draft response on judgment issues; review             0.50   375.00          187.50
              Williams           correspondence with SEC; edits to brief; discussion
                                 w/ J. Gallagher re same
10-23-2018    Gabriel Hayes-     Telephone call w/ K. Zaehringer, finalize and file post-     0.50   375.00          187.50
              Williams           judgment response brief
10-23-2018    Joseph Gallagher Finalizing post-judgment submission; edits to motion           7.75   495.00      3,836.25
                               to amend judgment; conferring client, JH; reviewing
                               SEC submission.
10-23-2018    Nathan Conway      Consulted with JG, drafted TOC/TOA                           1.50   125.00          187.50
10-24-2018    Joseph Gallagher Finalizing motion to amend judgment.                           2.50   495.00      1,237.50
10-24-2018    Gabriel Hayes-     Attention to docket management re recent filings             0.25   375.00           93.75
                                                        We appreciate your business                       Page   2   of   3
             Case 3:15-cv-00675-JBA Document 1152-2 Filed 05/10/19 Page 16 of 29
Date           Professional      Description                                                 Hours         Rate         Amount
               Williams
10-24-2018     Priya Chaudhry    call with AL                                                  0.75      750.00             562.50
10-24-2018     Priya Chaudhry    review docs                                                   0.50      750.00             375.00
10-24-2018     Reid Skibell      Attention to filings.                                         0.25      600.00             150.00
10-24-2018     Jonathan Harris   review filing by I.Ahmed; emails re apt rental and            2.75      750.00        2,062.50
                                 strategy; call re settlement wtih I. Ahmed, A.Lipman
                                 and S.Ahmed
10-25-2018     Gabriel Hayes-    Telephone call w/ S. Ahmed; emails w/ JH and SEC              0.75      375.00             281.25
               Williams          re potential lease of apartment unit
10-25-2018     Joseph Gallagher Attn to procedural questions.                                  0.50      495.00             247.50
10-25-2018     Jonathan Harris   emails re apt rental; appeal; filings by I.Ahmed; Rule        1.50      750.00        1,125.00
                                 59 motion
10-26-2018     Gabriel Hayes-    Telephone call w/ S. Ahmed; review correspondence             0.50      375.00             187.50
               Williams          with SEC
10-27-2018     Jonathan Harris   review settlement proposal and strategy                       0.25      750.00             187.50
10-28-2018     Gabriel Hayes-    Draft consent motions re apartment common                     0.75      375.00             281.25
               Williams          charges; email w/ SEC re security deposit on vacated
                                 apartment
10-29-2018     Gabriel Hayes-    Email update for S. Ahmed re apartment issues;                0.75      375.00             281.25
               Williams          further emails w/ SEC re security deposit; attention to
                                 end of month finance faxes
10-29-2018     Jonathan Harris   confer w/JG re status and potential reply brief; call w/      0.75      750.00             562.50
                                 A.Lipman re settlement
10-30-2018     Jonathan Harris   emails w/ SEC re scheduling and freeze proposal;              0.25      750.00             187.50
                                 strategy
10-31-2018     Gabriel Hayes-    Draft motion to release security deposit; review email        0.50      375.00             187.50
               Williams          from SEC
                                                                                                      Total Fees       88,110.00

Time Summary
Professional                                                                                 Hours         Rate         Amount
Gabriel Hayes-Williams                                                                        5.75        375.00        2,156.25
Jonathan Harris                                                                              44.50        750.00       33,375.00
Joseph Gallagher                                                                            101.75        495.00       50,366.25
Nathan Conway                                                                                 3.00        125.00          375.00
Priya Chaudhry                                                                                2.25        750.00        1,687.50
Reid Skibell                                                                                  0.25        600.00          150.00
                                                                                                      Total Fees       88,110.00


Expenses
Date           Description                                                                                                 Amount
10-15-2018     vDiscovery Inv# I204138                                                                                      497.78

                                                                                             Total Expenses                 497.78


                                                                                       Total for this Invoice          88,607.78




                                                         We appreciate your business                            Page   3    of   3
             Case 3:15-cv-00675-JBA Document 1152-2 Filed 05/10/19 Page 17 of 29
Harris, St. Laurent & Chaudhry LLP
40 Wall St. 53rd floor
New York, NY 10005
212-397-3370

                                                                                                                12-12-2018
PC09046 Shalini Ahmed


                                                                                                     Invoice Number: 8257
                                                                                    Invoice Period: 11-01-2018 - 11-30-2018



RE: PC09046-001 SEC v Ahmed (1085-101)



Time Details
Date          Professional      Description                                                  Hours      Rate       Amount
11-01-2018    Jonathan Harris   call w/A. Lipman; review SEC letter re settlement              1.25    750.00          937.50
                                proposal; emails; strategy
11-01-2018    Joseph Gallagher Attention to SEC correspondence; settlement issues.             1.00    495.00          495.00
11-02-2018    Joseph Gallagher Attention to settlement issues; next steps.                     2.00    495.00          990.00
11-02-2018    Jonathan Harris   emails; call w/SEC; call w/Shalini Ahmed and                   0.75    750.00          562.50
                                A.Lipman
11-05-2018    Gabriel Hayes-    Email S. Ahmed re apartment consent motion and                 0.50    375.00          187.50
              Williams          SEC communication re request for defendant’s
                                consent; telephone call w/ S. Ahmed re same; email
                                w/ J. Harris
11-05-2018    Jonathan Harris   prepare for call w/Judge Arterton                              0.50    750.00          375.00
11-06-2018    Jonathan Harris   prepare for conference call with court and call w/             0.75    750.00          562.50
                                Murtha re same; emails with SEC re scheduling;
11-06-2018    Gabriel Hayes-    Conference call w/ co-counsel re issues to be raised           0.50    375.00          187.50
              Williams          at telephonic hearing
11-07-2018    Gabriel Hayes-    Teleconf. w/ SEC re valuation and insurance positions          0.50    375.00          187.50
              Williams
11-07-2018    Jonathan Harris   call w/SEC; emails                                             0.25    750.00          187.50
11-08-2018    Jonathan Harris   call w/SA in advance of conference with court; call w/         1.25    750.00          937.50
                                SA and A. Lipman re SEC position on settlement;
                                prepare for conference with court
11-08-2018    Gabriel Hayes-    Telephone calls and conferences w/ S. Ahmed;                   1.50    375.00          562.50
              Williams          attention to outstanding motions filed by Relief
                                Defendants, email JH re same
11-09-2018    Gabriel Hayes-    Prepare notes for conference; telephone call w/ S.             3.25    375.00      1,218.75
              Williams          Ahmed re deposit release; email SEC re same;
                                teleconference w/ Court; follow-up discussions w/ S.
                                Ahmed and J. Harris; follow-up email to K. Zaehringer/
                                P. Knag
11-09-2018    Jonathan Harris   prepare for and call w/Judge Arterton; call w/S.               2.75    750.00      2,062.50
                                Ahmed; call w/Murtha
11-11-2018    Jonathan Harris   review potential receivers; email to A.Lipman; email           0.75    750.00          562.50
                                re receivers
11-11-2018    Gabriel Hayes-    Draft motion to release fees per court’s directive; draft      1.50    375.00          562.50

                                                      We appreciate your business                           Page   1   of   3
             Case 3:15-cv-00675-JBA Document 1152-2 Filed 05/10/19 Page 18 of 29
Date          Professional       Description                                                Hours    Rate       Amount
              Williams           motion to release insurance premiums
11-12-2018    Gabriel Hayes-     Discussion w/ JH re Ahmed motions; telephone call           1.75   375.00          656.25
              Williams           w/ S. Ahmed re revisions to insurance motion;
                                 telephone call w/ S. Ahmed/Alex Lippman; Draft
                                 proposed order in addition to motion to release life
                                 insurance and file insurance motion
11-12-2018    Jonathan Harris    call w/Shalini and Alex Lipman; motions for life            1.25   750.00          937.50
                                 insurance and release of $50,000 ordered by court;
                                 emails; strategy
11-13-2018    Jonathan Harris    emails                                                      0.25   750.00          187.50
11-13-2018    Gabriel Hayes-     Telephone call w/ K. Zaehringer re update on                0.75   375.00          281.25
              Williams           receiver candidates; finalize and file motion to release
                                 funds per court directive; respond to SEC email re Ifty
                                 consent on common charges and security deposit
                                 motions; email w/ JH, P. Knag re assets
11-14-2018    Jonathan Harris    emails re settlement; engaged re receivers                  0.50   750.00          375.00
11-15-2018    Joseph Gallagher Reviewing SEC brief; conferring team.                         0.75   495.00          371.25
11-16-2018    Gabriel Hayes-     Email w/ SEC re consent motions; discussion w/ JH           1.25   375.00          468.75
              Williams           re same; telephone call w/ S. Ahmed; discussion w/
                                 J. Gallagher re same; email court reporter and
                                 facilitate transcript
11-16-2018    Jonathan Harris    call w/Shalini Ahmed and Alex Lipman; emails with           1.00   750.00          750.00
                                 SEC re consent to apartment expenses; emails w/PK
                                 re receivers
11-16-2018    Joseph Gallagher Reviewing SEC filings.                                        0.50   495.00          247.50
11-18-2018    Jonathan Harris    receivers; email to SEC; dratt settlement proposal          0.50   750.00          375.00
11-19-2018    Jonathan Harris    receivers; emails; response to SEC app to motion to         1.00   750.00          750.00
                                 amend; proposal to SEC
11-19-2018    Gabriel Hayes-     Email w/ SEC and defendant re draft consent                 0.75   375.00          281.25
              Williams           motions; finalize and file same; review emails w/ SEC
                                 re receiver and settlement proposal
11-20-2018    Joseph Gallagher Calls and mtgs re receivers.                                  1.00   495.00          495.00
11-20-2018    Jonathan Harris    engaged re potential receivers                              1.75   750.00      1,312.50
11-21-2018    Jonathan Harris    emails; engaged re potential receivers                      0.75   750.00          562.50
11-21-2018    Joseph Gallagher Attention to possible receivers.                              0.50   495.00          247.50
11-23-2018    Jonathan Harris    receivers                                                   0.25   750.00          187.50
11-25-2018    Gabriel Hayes-     Email S. Ahmed re transcript and other tasks                0.25   375.00           93.75
              Williams
11-25-2018    Joseph Gallagher Emails re 59e motion.                                         0.50   495.00          247.50
11-26-2018    Joseph Gallagher Prep for hearing; attention to liquidation proposal.          2.75   495.00      1,361.25
11-26-2018    Jonathan Harris    proposal re receivers; call w/N. Heinke re receivers;       3.25   750.00      2,437.50
                                 call w/SA and Murtha; reach out to potential
                                 receivers; call w/David Brodsky; call w/A.Lipman
11-27-2018    Jonathan Harris    reply to Rule 59 motion; settlement proposal; confer        6.25   750.00      4,687.50
                                 re receivers; prepare for court conference
11-27-2018    Joseph Gallagher Confer with JH; prep for hearing; finalize reply brief        4.75   495.00      2,351.25
                               on 59(e).
11-28-2018    Joseph Gallagher Receiver hearing in CT; prep for same.                       10.25   495.00      5,073.75
11-28-2018    Jonathan Harris    prep for, travel and hearing before Judge Arterton         11.50   750.00      8,625.00
11-29-2018    Jonathan Harris    call w/P. Knag; confer w/JG re account that shuts off       1.50   750.00      1,125.00

                                                       We appreciate your business                       Page   2   of   3
             Case 3:15-cv-00675-JBA Document 1152-2 Filed 05/10/19 Page 19 of 29
Date           Professional      Description                                              Hours         Rate         Amount
                                 post-judgment interest; confer w/JG re trust and Dan
                                 Johnson
11-29-2018     Joseph Gallagher Post-hearing issues; research re CRIS account.              1.50      495.00             742.50
11-30-2018     Joseph Gallagher Call with Dan Johnson; conferring w team re next            2.75      495.00        1,361.25
                                steps; calls with SEC re CRIS and mechanics.
11-30-2018     Jonathan Harris   calls w/JG; emails re cash account, emails re Dan          1.25      750.00             937.50
                                 Johnson and trust issues; strategy re receivers and
                                 securing SEC
                                                                                                   Total Fees       48,108.75

Time Summary
Professional                                                                              Hours         Rate         Amount
Gabriel Hayes-Williams                                                                     12.50       375.00        4,687.50
Jonathan Harris                                                                            39.25       750.00       29,437.50
Joseph Gallagher                                                                           28.25       495.00       13,983.75
                                                                                                   Total Fees       48,108.75


Expenses
Date           Description                                                                                              Amount
11-01-2018     vDiscovery Inv# I204574                                                                                   497.78

11-16-2018     Tracy L. Gow - Transcript invoice for the November 9th court conference                                    63.65

11-30-2018     Morgan & Brother Manhattan Storage Oct to January 12.2019                                                 315.25

11-30-2018     vDiscovery Inv# I204997                                                                                   497.78

                                                                                          Total Expenses                1,374.46


                                                                                    Total for this Invoice          49,483.21




                                                      We appreciate your business                            Page   3     of   3
              Case 3:15-cv-00675-JBA Document 1152-2 Filed 05/10/19 Page 20 of 29
Harris, St. Laurent & Chaudhry LLP
40 Wall St. 53rd floor
New York, NY 10005
212-397-3370

                                                                                                                   01-08-2019

Shalini Ahmed


                                                                                                        Invoice Number: 8290
                                                                                       Invoice Period: 12-01-2018 - 12-31-2018



RE: PC09046-001 SEC v Ahmed (1085-101)



Time Details
Date             Professional      Description                                                  Hours      Rate       Amount
12-01-2018       Jonathan Harris   strategy; email     to    SA     regarding      settlement     0.75    750.00          562.50
                                   considerations
12-03-2018       Jonathan Harris   emails; confer w/JG re filings                                 0.25    750.00          187.50
12-03-2018       Gabriel Hayes-    Email w/ J. Gallagher re bank check for Ades family            0.25    375.00           93.75
                 Williams
12-03-2018       Joseph Gallagher Emails to SEC; attention to deposit check.                      0.50    495.00          247.50
12-04-2018       Jonathan Harris   strategy; emails; review court filings by SEC and I.           0.75    750.00          562.50
                                   Ahmed
12-05-2018       Gabriel Hayes-    Emails re Ahmed return of deposit and cover letter to          2.25    375.00          843.75
                 Williams          Ades; drafting consent motions; attention to various
                                   emails and apartment expense issues w/ SEC
12-07-2018       Jonathan Harris   emails re life insurance; motion for appellate fees            0.25    750.00          187.50
12-07-2018       Gabriel Hayes-    Email w/ JH and JG re apartment rent holding                   0.25    375.00           93.75
                 Williams          accounts; relay information about monthly and
                                   quarterly expenses
12-10-2018       Jonathan Harris   review email sent by Shalini Ahmed with proposed               0.50    750.00          375.00
                                   arguments for court submission; email response
12-11-2018       Jonathan Harris   call w/Shalini Ahmed; confer w/JG re motion papers;            1.00    750.00          750.00
                                   review order on insurance policies; emails w/D.
                                   Johnson; emails
12-11-2018       Joseph Gallagher Call re trusts; attention to life insurance motion;             3.00    495.00      1,485.00
                                  reviewing filings and orders.
12-12-2018       Joseph Gallagher Preparing proposed order, post-hearing brief.                   2.75    495.00      1,361.25
12-12-2018       Jonathan Harris   call w/Dan Johnson, John Carberry and Shalini                  0.75    750.00          562.50
                                   Ahmed re trusts; strategy and case organization;
12-13-2018       Jonathan Harris   work on draft submission to court; proposed order;             1.50    750.00      1,125.00
                                   emails;
12-13-2018       Joseph Gallagher Drafting post-hearing memo; calls with client, Murtha           3.75    495.00      1,856.25
                                  Cullina; confer with JH.
12-14-2018       Joseph Gallagher Attention to potential order, post-hearing brief;               4.00    495.00      1,980.00
                                  reviewing party post-hearing submissions.
12-14-2018       Jonathan Harris   emails; calls w/S. Ahmed re brief; emails with                 3.75    750.00      2,812.50
                                   Trustee; edits to brief; edits to proposed order and

Invoice Number: 8290                                     We appreciate your business                           Page   1   of   5
              Case 3:15-cv-00675-JBA Document 1152-2 Filed 05/10/19 Page 21 of 29
Date             Professional      Description                                                  Hours        Rate        Amount
                                   emails re same; review court orders and filing by
                                   I.Ahmed; review motion for intervention filed by Dan
                                   Johnson
12-15-2018       Jonathan Harris   review rulings of Court and filings by SEC; email             1.00      750.00            750.00
                                   notifying that time for filing notice of appeal is running
12-16-2018       Jonathan Harris   emails; call w/P.Knag                                         0.25      750.00            187.50
12-17-2018       Jonathan Harris   review motions filed by I.Ahmed; emails; update call          0.50      750.00            375.00
                                   w/A.Lipman; emails w/John Carberry
12-17-2018       Gabriel Hayes-    Attention to voicemail and email                              0.50      375.00            187.50
                 Williams
12-17-2018       Joseph Gallagher Conferring with JH; review proposed order.                     0.75      495.00            371.25
12-18-2018       Jonathan Harris   call w/John Carberry, Dan Johnson, Shalini Ahmed              0.50      750.00            375.00
                                   and Murtha
12-21-2018       Jonathan Harris   review receivership order and decision; emails; call w/       0.75      750.00            562.50
                                   P. Knag
12-21-2018       Gabriel Hayes-    Respond to co-counsel email                                   0.25      375.00             93.75
                 Williams
12-24-2018       Jonathan Harris   emails; scan draft orders                                     0.25      750.00            187.50
12-26-2018       Jonathan Harris   emails; call w/JG and GHW re motion                           0.50      750.00            375.00
12-26-2018       Gabriel Hayes-    Telephone conf. w/ JH and JG re motion for fees               0.25      375.00             93.75
                 Williams
12-27-2018       Jonathan Harris   call w/PK and KZ; draft motion                                0.50      750.00            375.00
12-28-2018       Gabriel Hayes-    Telephone call w/ Receiver’s counsel; email re back-          1.50      375.00            562.50
                 Williams          up materials for monthly release of living expenses;
                                   update email to S. Ahmed
12-28-2018       Joseph Gallagher Edits to motion; emails.                                       0.75      495.00            371.25
12-29-2018       Joseph Gallagher Attention to drafts of motion and order; emails.               0.50      495.00            247.50
12-29-2018       Jonathan Harris   emails                                                        0.25      750.00            187.50
12-30-2018       Jonathan Harris   emails; call w/PK; review revised orders                      0.50      750.00            375.00
12-30-2018       Joseph Gallagher Reviewing draft submissions on fees.                           0.50      495.00            247.50
12-31-2018       Joseph Gallagher Emails; reviewing drafts.                                      0.25      495.00            123.75
                                                                                                        Total Fees      21,135.00

Time Summary
Professional                                                                                    Hours        Rate        Amount
Gabriel Hayes-Williams                                                                           5.25       375.00       1,968.75
Jonathan Harris                                                                                 14.50       750.00      10,875.00
Joseph Gallagher                                                                                16.75       495.00       8,291.25
                                                                                                        Total Fees      21,135.00


Expenses
Date             Description                                                                                                Amount
12-01-2018       Amtrak - Amtrak                                                                                             142.00

12-01-2018       Metro north - Metro-North                                                                                    23.50

12-01-2018       Subway - lunch during oral argument in CT                                                                    24.45

12-01-2018       Amtrak - Oral Argument in CT                                                                                 26.00

12-01-2018       Cedarhurst Cafe - b-fast with JG and KZ before oral argument                                                     2.92

Invoice Number: 8290                                     We appreciate your business                             Page   2    of    5
              Case 3:15-cv-00675-JBA Document 1152-2 Filed 05/10/19 Page 22 of 29
Date             Description                                                                                              Amount
12-01-2018       Cedarhurst Cafe - b-fast with JG and KZ before oral argument                                               5.85

12-01-2018       Cedarhurst Cafe - b-fast with JG and KZ before oral argument                                               14.02

12-01-2018       Uber - Uber                                                                                                13.92

12-20-2018       FedEx Inv# 6-394-46723                                                                                     17.80

                                                                                           Total Expenses                  270.46


                                                                                    Total for this Invoice             21,405.46
                                                            Total Balance Due for Matter as of 01-08-2019           1,849,354.85




Invoice Number: 8290                                    We appreciate your business                          Page     3    of   5
              Case 3:15-cv-00675-JBA Document 1152-2 Filed 05/10/19 Page 23 of 29

                                     Matter Statement of Account
                                            As Of 01-08-2019

Matter                                                                           Invoices /        Trust       Balance Due
                                                                                   Credits
PC09046-001 SEC v Ahmed                                                        1,849,354.85                    1,849,354.85
                                                                           Total Balance Due for Matter        1,849,354.85


PC09046-001 SEC v Ahmed
Transactions
Date              Transaction                                                   Applied          Invoice           Amount
12-12-2018        Previous Balance                                                                             1,827,949.39
01-08-2019        Invoice 8290                                                                                    21,405.46
                                                                                                Balance        1,849,354.85

Open Invoices and Credits
Date              Transaction                                                  Amount            Applied           Balance
08-24-2016        Invoice 4509                                                86,537.17       (55,481.20)         31,055.97
10-05-2016        Invoice 4827                                                61,072.78        (5,676.53)         55,396.25
11-07-2016        Invoice 5022                                                89,674.32        (3,140.57)         86,533.75
12-06-2016        Invoice 5319                                                94,243.07          (658.07)         93,585.00
01-11-2017        Invoice 5544                                               124,032.81        (2,579.06)        121,453.75
02-24-2017        Invoice 5689                                               179,164.23        (4,260.48)        174,903.75
04-12-2017        Invoice 6186                                               279,901.93       (45,875.01)        234,026.92
05-22-2017        Invoice 6379                                                76,203.58        (2,142.04)         74,061.54
06-14-2017        Invoice 6464                                                77,615.26        (3,946.51)         73,668.75
07-07-2017        Invoice 6580                                               105,391.73          (845.48)        104,546.25
08-08-2017        Invoice 6751                                                91,351.75          (905.50)         90,446.25
09-11-2017        Invoice 6904                                                11,426.51          (339.01)         11,087.50
10-12-2017        Invoice 7010                                                16,875.00                           16,875.00
11-20-2017        Invoice 7204                                                 6,677.01        (1,502.01)          5,175.00
01-11-2018        Invoice 7412                                                19,456.00          (306.00)         19,150.00
03-09-2018        Invoice 7597                                               103,396.55        (1,059.05)        102,337.50
07-06-2018        Invoice 7888                                               297,904.35        (1,998.10)        295,906.25
08-10-2018        Invoice 8017                                                29,188.57        (4,957.32)         24,231.25
09-21-2018        Invoice 8091                                                11,528.36        (1,122.11)         10,406.25
10-09-2018        Invoice 8126                                                65,612.25          (103.00)         65,509.25
11-07-2018        Invoice 8214                                                88,607.78          (497.78)         88,110.00
12-12-2018        Invoice 8257                                                49,483.21                           49,483.21
01-08-2019        Invoice 8290                                                21,405.46                           21,405.46
                                                                                                Balance        1,849,354.85




Invoice Number: 8290                         We appreciate your business                                    Page   4   of   5
              Case 3:15-cv-00675-JBA Document 1152-2 Filed 05/10/19 Page 24 of 29




Shalini Ahmed

                                                                                                          01-08-2019

Harris, St. Laurent & Chaudhry LLP
40 Wall St. 53rd floor
New York, NY 10005
                                                                                               Invoice Number: 8290
                                                                              Invoice Period: 12-01-2018 - 12-31-2018

                                           REMITTANCE COPY
                                          Please Include with Payment
RE: PC09046-001 SEC v Ahmed (1085-101)
                                                                                                Fees          21,135.00
                                                                                        Expenses                  270.46
                                                                            Total for this Invoice           21,405.46
                                                    Total Balance Due for Matter as of 01-08-2019         1,849,354.85


Payment may be made by check to:
Harris, St. Laurent & Chaudhry LLP
40 Wall Street, 53rd Floor
New York, NY 10005

Or by wire transfer:
Account Name: Harris, St. Laurent & Chaudhry LLP
Account Number: 811160217
ABA Number: 021 000 021
Swift Code: CHASUS33
Bank: JPMorgan Private Bank-DE, Private Banking Division

Paying by credit card:
Please use the link below to process your payment online.
Reference Invoice # or Client/Matter Name.
https://secure.lawpay.com/pages/sc-harris/operating




Invoice Number: 8290                            We appreciate your business                            Page   5   of   5
              Case 3:15-cv-00675-JBA Document 1152-2 Filed 05/10/19 Page 25 of 29
Harris, St. Laurent & Chaudhry LLP
40 Wall St. 53rd floor
New York, NY 10005
212-397-3370

                                                                                                                  03-08-2019

Shalini Ahmed


                                                                                                       Invoice Number: 8438
                                                                                      Invoice Period: 01-03-2019 - 02-28-2019



RE: PC09046-001 SEC v Ahmed (1085-101)



Time Details
Date             Professional      Description                                                 Hours      Rate       Amount
01-03-2019       Jonathan Harris   review orders and motions; email                              0.25    750.00          187.50
01-03-2019       Gabriel Hayes-    Follow up email to Receiver's counsel re living               0.25    375.00           93.75
                 Williams          expenses; email w/ S. Ahmed re same
01-04-2019       Gabriel Hayes-    Attention to payment of property taxes; follow up             0.50    375.00          187.50
                 Williams          email to Receiver re safe deposit boxes
01-04-2019       Gabriel Hayes-    Attention to email; telephone conference with                 3.25    375.00      1,218.75
                 Williams          Receiver’s counsel; prepare set of orders for
                                   Receiver's review and email draft Letter of Instruction
                                   for Fidelity; attention to scheduling coordination with
                                   Relief Defendants’ co-counsel and counsel to D.
                                   Johnson; discussion w/ J. Gallagher; follow-up
                                   emails; attention to living expenses release; update
                                   email to S. Ahmed
01-04-2019       Joseph Gallagher Emails and confs re Receiver.                                  0.25    495.00          123.75
01-07-2019       Jonathan Harris   call w/Shalini Ahmed and PK;                                  0.25    750.00          187.50
01-08-2019       Gabriel Hayes-    Attention to follow-up on release of living expenses;         1.25    375.00          468.75
                 Williams          email w/ Receiver's counsel re various apartment
                                   insurance expense and storage fees related to
                                   personal property secured by asset freeze; follow-up
                                   email to S. Ahmed
01-17-2019       Gabriel Hayes-    Review filing re statement of assets and receivership         0.25    375.00           93.75
                 Williams
01-22-2019       Gabriel Hayes-    Document search and respond to S. Ahmed                       1.00    375.00          375.00
                 Williams
01-24-2019       Gabriel Hayes-    Email w/ S. Ahmed                                             0.50    375.00          187.50
                 Williams

01-25-2019       Gabriel Hayes-    Email and telephone call w/ S. Ahmed re                       2.50    375.00          937.50
                 Williams          receivership; identify checks from apartment unit tax
                                   payments; draft emails to Receiver’s counsel; review
                                   Relief Defendant property inventories and circulate
01-28-2019       Jonathan Harris   confer w/GHW and emails re requests from Receiver             0.25    750.00          187.50
01-28-2019       Gabriel Hayes-    Email w/ P. Knag; discussion w/ JH re additional              1.00    375.00          375.00
                 Williams          work; receive information from S. Ahmed
01-29-2019       Gabriel Hayes-    Review Receiver order; review email from Receiver’s           1.75    375.00          656.25
Invoice Number: 8438                                    We appreciate your business                           Page   1   of   5
              Case 3:15-cv-00675-JBA Document 1152-2 Filed 05/10/19 Page 26 of 29
Date             Professional      Description                                               Hours        Rate        Amount
                 Williams          counsel and compare to order appointing Receiver;
                                   discussion w/ J. Gallagher re email from Receiver;
                                   email Receiver's counsel re Morgan Manhattan
                                   storage; telephone calls w/ S. Ahmed re updates on
                                   Receiver action
01-29-2019       Jonathan Harris   emails; engaged re Morgan Manhattan and safety             0.25      750.00           187.50
                                   deposit boxes issues
01-30-2019       Jonathan Harris   call w/Shalini Ahmed and P.Knag; emails                    0.75      750.00           562.50
01-30-2019       Gabriel Hayes-    Attention to email to Receiver’s counsel re                1.50      375.00           562.50
                 Williams          outstanding storage fees; telephone call w/ JH, P.
                                   Knag and S. Ahmed re receivership issues; follow up
                                   discussion w/ J. Gallagher, and call w/ S. Ahmed;
                                   draft letter to Morgan Manhattan re storage
01-31-2019       Gabriel Hayes-    Telephone call w/ K. Zaehringer re meeting w/ S.           0.50      375.00           187.50
                 Williams          Ahmed and Receiver; discussion w/ J. Gallagher re
                                   same
02-05-2019       Gabriel Hayes-    Respond to email from local counsel re unredacted          0.25      375.00            93.75
                 Williams          document
02-05-2019       Jonathan Harris   engaged re storage facility                                0.10      750.00            75.00
02-06-2019       Jonathan Harris   call w/P.Knag re agreement between Trustee and             0.25      750.00           187.50
                                   SEC; emails re Morgan Manhattan storage
02-06-2019       Gabriel Hayes-    Telephone calls w/ K. Zarhringer, C. Blau, S. Ahmed;       1.25      375.00           468.75
                 Williams          emails re scheduling
02-07-2019       Gabriel Hayes-    Attention to scheduling Morgan Manhattan inventory;        0.50      375.00           187.50
                 Williams
02-11-2019       Gabriel Hayes-    Telephone call w/ S. Ahmed re Morgan Manhattan             1.75      375.00           656.25
                 Williams          inventory logistics; prepare for meeting at Morgan
                                   Manhattan; email w/ S. Ahmed re logistics; email
                                   SEC re inventory of Morgan Manhattan property
02-12-2019       Gabriel Hayes-    Travel to-from Greenwich CT and meeting w/                 4.25      375.00       1,593.75
                 Williams          Receiver re inventory of property at Morgan
                                   Manhattan, information processing; document search
                                   and follow-up emails to Receiver's counsel and S.
                                   Ahmed
02-13-2019       Gabriel Hayes-    Telephone call w/ K. Zaehringer                            0.25      375.00            93.75
                 Williams
02-13-2019       Jonathan Harris   addressing requests by receiver                            0.25      750.00           187.50
02-20-2019       Evan W. Bolla     Pull invoices re: timeline.                                0.25      525.00           131.25
02-20-2019       Jonathan Harris   call w/Shalini Ahmed; respond to requests from             0.50      750.00           375.00
                                   receiver
02-20-2019       Gabriel Hayes-    Attention to                                               3.00      375.00       1,125.00
                 Williams                                                        telephone
                                   calls w/ S. Ahmed; attention to timeline; discussion w/
                                   JH re response to Receiver’s counsel and draft email
                                   re same
                                                                                                     Total Fees      11,955.00

Time Summary
Professional                                                                                 Hours        Rate        Amount
Evan W. Bolla                                                                                 0.25       525.00         131.25
Gabriel Hayes-Williams                                                                       25.50       375.00       9,562.50
Jonathan Harris                                                                               2.85       750.00       2,137.50
Joseph Gallagher                                                                              0.25       495.00         123.75
                                                                                                     Total Fees      11,955.00

Invoice Number: 8438                                      We appreciate your business                         Page   2   of   5
              Case 3:15-cv-00675-JBA Document 1152-2 Filed 05/10/19 Page 27 of 29
Expenses
Date             Description                                                                                     Amount
01-09-2019       vDiscovery Dec Inv# I205397                                                                      271.96

02-12-2019       GHW Metro-North                                                                                   20.50

                                                                                  Total Expenses                  292.46


                                                                           Total for this Invoice             12,247.46
                                                   Total Balance Due for Matter as of 03-28-2019           1,860,367.53




Invoice Number: 8438                           We appreciate your business                          Page     3    of   5
              Case 3:15-cv-00675-JBA Document 1152-2 Filed 05/10/19 Page 28 of 29

                                        Matter Statement of Account
                                                     As Of 03-28-2019

Matter                                                                                    Invoices /        Trust       Balance Due
                                                                                            Credits
PC09046-001 SEC v Ahmed                                                                 1,860,367.53                    1,860,367.53
                                                                                    Total Balance Due for Matter        1,860,367.53


PC09046-001 SEC v Ahmed
Transactions
Date              Transaction                                                            Applied          Invoice           Amount
01-08-2019        Previous Balance                                                                                      1,849,354.85
02-22-2019        Payment Received - Reference 104                                                                         (1,234.78)
02-22-2019        Payment Applied                                                         964.32             8257
02-22-2019        Payment Applied                                                         270.46             8290
03-08-2019        Invoice 8438                                                                                             12,247.46
                                                                                                         Balance        1,860,367.53

Open Invoices and Credits
Date              Transaction                                                           Amount            Applied           Balance
08-24-2016        Invoice 4509                                                         86,537.17       (55,481.20)         31,055.97
10-05-2016        Invoice 4827                                                         61,072.78        (5,676.53)         55,396.25
11-07-2016        Invoice 5022                                                         89,674.32        (3,140.57)         86,533.75
12-06-2016        Invoice 5319                                                         94,243.07          (658.07)         93,585.00
01-11-2017        Invoice 5544                                                        124,032.81        (2,579.06)        121,453.75
02-24-2017        Invoice 5689                                                        179,164.23        (4,260.48)        174,903.75
04-12-2017        Invoice 6186                                                        279,901.93       (45,875.01)        234,026.92
05-22-2017        Invoice 6379                                                         76,203.58        (2,142.04)         74,061.54
06-14-2017        Invoice 6464                                                         77,615.26        (3,946.51)         73,668.75
07-07-2017        Invoice 6580                                                        105,391.73          (845.48)        104,546.25
08-08-2017        Invoice 6751                                                         91,351.75          (905.50)         90,446.25
09-11-2017        Invoice 6904                                                         11,426.51          (339.01)         11,087.50
10-12-2017        Invoice 7010                                                         16,875.00                           16,875.00
11-20-2017        Invoice 7204                                                          6,677.01        (1,502.01)          5,175.00
01-11-2018        Invoice 7412                                                         19,456.00          (306.00)         19,150.00
03-09-2018        Invoice 7597                                                        103,396.55        (1,059.05)        102,337.50
07-06-2018        Invoice 7888                                                        297,904.35        (1,998.10)        295,906.25
08-10-2018        Invoice 8017                                                         29,188.57        (4,957.32)         24,231.25
09-21-2018        Invoice 8091                                                         11,528.36        (1,122.11)         10,406.25
10-09-2018        Invoice 8126                                                         65,612.25          (103.00)         65,509.25
11-07-2018        Invoice 8214                                                         88,607.78          (497.78)         88,110.00
12-12-2018        Invoice 8257                                                         49,483.21          (964.32)         48,518.89
01-08-2019        Invoice 8290                                                         21,405.46          (270.46)         21,135.00
03-08-2019        Invoice 8438                                                         12,247.46                           12,247.46
                                                                                                         Balance        1,860,367.53




Invoice Number: 8438                                  We appreciate your business                                    Page   4   of   5
              Case 3:15-cv-00675-JBA Document 1152-2 Filed 05/10/19 Page 29 of 29




Shalini Ahmed

                                                                                                          03-08-2019

Harris, St. Laurent & Chaudhry LLP
40 Wall St. 53rd floor
New York, NY 10005
                                                                                               Invoice Number: 8438
                                                                              Invoice Period: 01-03-2019 - 02-28-2019

                                           REMITTANCE COPY
                                          Please Include with Payment
RE: PC09046-001 SEC v Ahmed (1085-101)
                                                                                                Fees          11,955.00
                                                                                        Expenses                  292.46
                                                                            Total for this Invoice           12,247.46
                                                    Total Balance Due for Matter as of 03-28-2019         1,860,367.53


Payment may be made by check to:
Harris, St. Laurent & Chaudhry LLP
40 Wall Street, 53rd Floor
New York, NY 10005

Or by wire transfer:
Account Name: Harris, St. Laurent & Chaudhry LLP
Account Number: 811160217
ABA Number: 021 000 021
Swift Code: CHASUS33
Bank: JPMorgan Private Bank-DE, Private Banking Division

Paying by credit card:
Please use the link below to process your payment online.
Reference Invoice # or Client/Matter Name.
https://secure.lawpay.com/pages/sc-harris/operating




Invoice Number: 8438                            We appreciate your business                            Page   5   of   5
